The following matter contained in the complaint is expunged:
In paragraph 9 from the first sentence, the words: "other dealers will be encouraged or impelled by economic pressure to refuse to comply with the provisions of the order"; in paragraph 10, all of the allegations contained therein except the following: "Complete justice cannot be accorded among the dealers of milk in market Area No. 1 unless the defendant named in this complaint is forced to comply with the order. Inequities have and will result from a failure of defendant to comply with said Order No. 1. This will lead to disorder and chaos in milk marketing both in Area No. 1 and the State"; paragraph 11 is expunged in its entirety. Other than as specified supra, the motion is denied. *Page 68 
   It may be observed in connection with this litigation that there is grave doubt of the constitutionality of certain of the provisions of the statute under which the proceeding is brought, both under the Constitution of the United States and the Constitution of Connecticut. No court would be justified in granting the drastic relief asked for under such circumstances. If the Milk Commissioner is to seek enforcement of such provisions as he invokes here, then he owes it to the State as well as to the great number of persons who will be thereby affected — many of whom are financially unable, undoubtedly, to retain competent counsel to defend themselves from the harassments to which they will be subjected — to seek the opinion of the Supreme Court of Errors concerning such matters as soon as possible through the Attorney General or at least to obtain from the latter an opinion on the subject.